DETAILED ACTION
Amendment received 26 March 2021 are pending and have been considered as follows.  Claims 1 and 3-6 are pending and have been considered as follows.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Pub. No. 2011/0087360).

As per Claim 1, Chen discloses a work robot system (10) (Fig. 1; ¶39) comprising:
a conveyer (26) that conveys an object (24) (Fig. 1; ¶35, 39-41, 45);
a robot (12) that performs a predetermined task (as per “assembly of a part” in ¶39) on a target portion (40) of the object (24) being conveyed by the conveyer (26) (Figs. 1-2; ¶35, 39-45);
a controller (102, 104) that controls the robot (12) (Figs. 1, 3, 7; ¶39, 46-51, 64-65);
a visual sensor (28) that is attached to a distal end of the robot (12) (Fig. 1; ¶41); and
a force sensor (20) that detects a force generated by contact between the object (24) and a part or a tool (22) supported by the robot (12) (Figs. 1, 7; ¶39, 64), wherein
when the robot (12) is performing the predetermined task (as per “assembly of a part” in ¶39), the controller (102, 104) performs force control based on a detection value (F) of the force sensor (20) while causing the distal end of the robot (12) to follow the target portion (40) by constantly disposing a or [a characteristic point] of the object (24) (Figs. 1, 3-4, 6; ¶44, 46-57) which is being conveyed by the conveyer (26), at a predetermined position (as per R0, R1, X0, R1) in an angle of view of the visual sensor (28) (Figs. 1, 3-4, 6-7; ¶44, 46-57, 63-65).

As per Claim 3, Chen further discloses a position sensor (as per triggers 1, 2) that detects at least a position of the target portion (40) of the object (24) on the conveyer (26) (Figs. 1-2; ¶35-36, 39-44), wherein the controller (102, 104) brings the part or the tool (22) of the robot (12) closer to the target portion (40) based on a detection result of the position sensor (as per triggers 1, 2) (Figs. 1-3, 7; ¶35-36, 39-44, 64-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No. 2011/0087360) in view of Kim (US Pub. No. 2006/0111810).

As per Claim 4, Chen discloses all limitations of Claim 2.  Chen does not expressly disclose wherein at least one of the controller and the conveyer performs an abnormality addressing action when the position of the target portion relative to the robot detected by the visual sensor varies beyond a predetermined reference value.

Therefore, from these teachings of Chen and Kim, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kim to the system of Chen since doing so would enhance the system by synchronizing joint velocity and the velocity of the moving object.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No. 2011/0087360).

As per Claim 5, Chen discloses all limitations of Claim 1.  Chen does not expressly disclose wherein the controller uses the characteristic shape or the characteristic point that is visible to the visual sensor while the predetermined task is performed, and the controller does not use a characteristic shape or a characteristic point that becomes invisible to the visual sensor while the predetermined task is performed.
However, Chen does illustrate embodiments in which the vehicle (24) includes multiple hubs and multiple wheels (Fig. 1) and Chen describes an embodiment in which the robot (12) mounts a wheel (34) on the hub (40) by using a feature (44) that is on the car body (24) when the automobile is sold and that defines the positioning relationship of the studs (42) of the hub (40) (Figs. 1, 4, 6; ¶39-41, 44, 57).
Therefore, from these teachings of Chen, one of ordinary skill in the art at the time the invention as made would have found it obvious to implement the system of Chen to perform mounting operations or [the characteristic point that is visible to the visual sensor while the predetermined task is performed], and the controller (102, 104) does not use (as per features 44 adjacent hubs with wheels not currently being mounted) a characteristic shape (44) (Figs. 1, 3-4, 6; ¶39-41, 44, 46-57) or [a characteristic point that becomes invisible to the visual sensor while the predetermined task is performed].

As per Claim 6, Chen discloses all limitations of Claim 1.  Chen does not expressly disclose wherein the controller uses another characteristic shape or another characteristic point for following the target when the characteristic shape or the characteristic point becomes invisible to the visual sensor, or the controller uses an amount of movement of the characteristic shape or the characteristic point that has been calculated before the characteristic shape or the characteristic point becomes invisible to the visual sensor.
However, Chen does illustrate embodiments in which the vehicle (24) includes multiple hubs and multiple wheels (Fig. 1) and Chen describes an embodiment in which the robot (12) mounts a wheel (34) on the hub (40) by using a feature (44) that is on the car body (24) when the automobile is sold and that defines the positioning relationship of the studs (42) of the hub (40) (Figs. 1, 4, 6; ¶39-41, 44, 57).

Therefore, from these teachings of Chen, one of ordinary skill in the art at the time the invention as made would have found it obvious to implement the system of Chen to perform mounting operations for each hub using features disposed adjacent each hub in that doing so would enhance the system by adapting the system to mount wheels within each hub.  In this way, Chen teaches or suggests wherein the controller (102, 104) uses (as per features adjacent hubs other than hub 40 when those corresponding wheels are mounted) another characteristic shape (as per features adjacent hubs other or [another characteristic point for following the target when the characteristic shape or the characteristic point becomes invisible to the visual sensor], or [the controller uses an amount of movement of the characteristic shape or the characteristic point that has been calculated before the characteristic shape or the characteristic point becomes invisible to the visual sensor].
Response to Arguments
Applicant's arguments filed 26 March 2021 have been fully considered as follows.
Applicant argues that claim interpretation under 35 USC 112(f) should not be maintained in view of the amendments (page 4 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, claim interpretation under 35 USC 112(f) is not maintained.
Applicant argues that the provisional double patenting rejections should not be maintained in view of the terminal disclaimer (page 4 of Amendment).  This argument is persuasive in view of 3/26/2021 approval of the terminal disclaimer.  Therefore, these rejections are not maintained.
Applicant argues that the rejections under 35 USC 102 should not be maintained because “Chen is at least silent with respect to [when the robot is performing the predetermined task, the controller performs force control based on a detection value of the force sensor while causing the distal end of the robot to follow the target portion by constantly disposing a characteristic shape or a characteristic point of the object, which is being conveyed by the conveyer, at a predetermined position in an angle of view of the visual sensor]” (page 5 of Amendment).  Applicant does not assert, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
As set forth above, Chen discloses “when the robot is performing the predetermined task, the controller performs force control based on a detection value of the force sensor while causing the distal end of the robot to follow the target portion by constantly disposing a characteristic shape or a characteristic point of the object, which is being conveyed by the conveyer, at a predetermined position 0, R1, X0, R1) a feature (44) on the car body (24); and the measured feature (44) is used by the robot (12) to mount the wheel (34) using a desired force as per readings from the force sensor (20) (Figs. 1, 3-4, 6-7; ¶44, 46-57, 63-65).  Accordingly, Chen discloses all limitations in the claim language at issue.
As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited reference.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “like Chen, Kim is at least silent with respect to the limitation of claim 1 which defines that ‘when the robot is performing the predetermined task, the controller performs force control based on a detection value of the force sensor while causing the distal end of the robot to follow the target portion by constantly disposing a characteristic shape or a characteristic point of the object, which is being conveyed by the conveyer, at a predetermined position in an angle of view of the visual sensor’” (page 6 of Amendment).  However, as discussed above, Chen discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited reference.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664